IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

SUSAN BENNETT, )
Plaintiff,

v. 1:19CV273
ANDREW SAUL, .
Commissioner of Social Secutity, )
Defendant.

MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

Plaintiff Susan Bennett (“Plaintiff”) brought this action pursuant to Section 205(g) of
the Social Security Act (the “Act”), as amended (42 U.S.C. § 405(g)), to obtain judicial review
of a final decision of the Commissioner of Social Security denying her claim for Disability
Insurance Benefits (“DIB”) under Title II of the Act. The parties have filed cross-motions
for judgment, and the administrative record has been certified to the Court for review.

I. PROCEDURAL HISTORY

Plaintiff protectively filed her application for DIB on June 19, 2015, alleging a disability
onset date of October 15, 2014. (Ir. at 12, 181-87.)! Her claim was denied initially (Ir. at 64-
77, 92-95), and that determination was upheld on reconsideration (Ir. at 78-91, 102-09).
Thereafter, Plaintiff requested an administrative hearing de novo before an Administrative

Law Judge (“ALJ”). (Tr. at 110-11.) Plaintiff attended the subsequent hearing on March 27,

 

' Transcript citations refer to the Administrative Record [Doc. #8].

Case 1:19-cv-00273-WO-JEP Document 15 Filed 09/08/20 Page 1 of 15
2018, along with her attorney and an impartial vocational expert. (I'r. at 12, 33.) Following
the hearing, the ALJ concluded that Plaintiff was not disabled within the meaning of the Act.
(Tr. at 21), and, on January 17, 2019, the Appeals Council denied Plaintiffs request for review,
thereby making the AL}’s conclusion the Commissionet’s final decision for purposes of
judicial review (I'r. at 1-5).
Il. LEGAL STANDARD

Federal law “authorizes judicial review of the Social Security Commissionet’s denial of
social security benefits.” Hines v. Batnhatt, 453 F.3d 559, 561 (4th Cir. 2006). However, the
scope of teview of such a decision is “extremely limited.” Frady v. Harris, 646 F.2d 143, 144
(4th Cir. 1981). “The courts ate not to try the case de novo.” Oppenheim v. Finch, 495 F.2d
396, 397 (4th Cir. 1974). Instead, “a reviewing court must uphold the factual findings of the
ALJ if they ate supported by substantial evidence and were reached through application of the
correct legal standard.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) Gnternal -
quotation omitted). |

“Substantial evidence means ‘such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.”’ Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992)
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)). “It consists of more than a mere
scintilla of evidence but may be somewhat less than a preponderance.” Mastto v. Apfel, 270
F.3d 171, 176 4th Cir. 2001) (internal citations and quotation marks omitted). “If there is
evidence to justify a refusal to direct a verdict wete the case before a jury, then there is

substantial evidence.” Hunter, 993 F.2d at 34 (internal quotation matks omitted).

2

Case 1:19-cv-00273-WO-JEP Document 15 Filed 09/08/20 Page 2 of 15
“In teviewing for substantial evidence, the court should not undertake to re-weigh
conflicting evidence, make credibility determinations, or substitute its judgment for that of the

[AL}].” Mastto, 270 F.3d at 176 (Gnternal brackets and quotation matks omitted). “Where

 

conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the ALJ.” Hancock, 667 F.3d at 472. “The issue before
[the reviewing court], therefore, is not whether [the claimant] is disabled, but whether the
ALJ’s finding that [the claimant] is not disabled is supported by substantial evidence and was
reached based upon a cottect application of the relevant law.” Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996).

In undertaking this limited review, the Court notes that “Tal claimant for disability
benefits bears the burden of proving a disability.” Hall v. Hattis, 658 F.2d 260, 264 4th Cir.
1981). In this context, “disability” means the “inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment which can be
expected to tesult in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.” Id. (quoting 42 U.S.C. § 423(d)(1)(A)).?

“The Commissioner uses a five-step process to evaluate disability claims.” Hancock,
667 F.3d at 472 (citing 20 C.F.R. §§ 404.1520(a)(4); 416.920(a)(4)). |

Under this process, the Commissioner asks, in sequence, whether the claimant:
(1) worked during the alleged petiod of disability; (2) had a severe impairment;

 

2 “The Social Security Act comprises two disability benefits programs. The Social Security Disability Insurance
Program (SSDI), established by Title II of the Act as amended, 42 U.S.C. § 401 et seq., provides benefits to
disabled persons who have contributed to the program while employed. The Supplemental Security Income
Program (SSI), established by Title XVI of the Act as amended, 42 U.S.C. § 1381 et seq., provides benefits to
indigent disabled persons. The statutory definitions and the regulations promulgated by the Secretary for
determining disability, see 20 C.F.R. pt. 404 (SSDIJ); 20 C.F.R. pt. 416 (SSD), governing these two programs are,
in all aspects relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1.

Case 1:19-cv-00273-WO-JEP Document 15 Filed 09/08/20 Page 3 of 15
(3) had an impairment that met or equaled the requirements of a listed
impaitment; (4) could return to her past relevant work; and (5) if not, could
perform any other work in the national economy.

A finding adverse to the claimant at any of several points in this five-step sequence
forecloses a disability designation and ends the inquity. For example, “[t]he first step
determines whether the claimant is engaged in ‘substantial gainful activity.’ If the claimant is
working, benefits are denied. The second step determines if the claimant is ‘severely’ disabled.
If not, benefits ate denied.” Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

On the other hand, if a claimant cattries his or her burden at the first two steps, and if
the claimant’s impaitment meets or equals a “listed impairment” at step three, “the clatmant
is disabled.” Mastro, 270 F.3d at 177. Alternatively, if a claimant clears steps one and two,
but falters at step thtee, i-e., “[i]f a claimant’s impairment is not sufficiently severe to equal ot
exceed a listed impairment,” then “the ALJ must assess the claimant’s residual functional
capacity (RFC’).” Id. at 1793 Step four then requires the ALJ to assess whether, based on
that RFC, the claimant can “perform past relevant work”; if so, the claimant does not qualify
as disabled. Id. at 179-80. However, if the claimant establishes an inability to return to prior

work, the analysis proceeds to the fifth step, which “requires the [Government] to prove that

 

3 “RFC is a measurement of thé most a claimant can do despite [the claimant’s] limitations.” Hines, 453 F.3d
at 562 (noting that administrative regulations require RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and continuing basis . . . [which] means 8
houts a day, for 5 days a week, or an equivalent work schedule” (internal emphasis and quotation marks
omitted)). The RFC includes both a “physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, ot very heavy work,” as well as “nonexertional limitations
(mental, sensory, or skin impaitments).” Hall, 658 F.2d at 265. “REC is to be determined by the AL] only after
[the ALJ] considers all relevant evidence of a claimant’s impairments and any related symptoms (¢.g., pain).”
Hines, 453 F.3d at 562-63.

 

4.

Case 1:19-cv-00273-WO-JEP Document 15° Filed 09/08/20 Page 4 of 15
a significant number of jobs exist which the claimant could perform, despite the claimant’s
impairments.” Hines, 453 F.3d at 563. In making this determination, the ALJ must decide
“whether the claimant is able to petform other work considering both [the claimant’s RFC]
and [the claimant’s] vocational capabilities (age, education, and past work experience) to adjust
to a new job.” Hall, 658 F.2d at 264-65. If at this step, the Government cannot carry its

“evidentiary burden of proving that [the claimant] temains able to work other jobs available

 

in the community,” the claimant qualifies as disabled. Hines, 453 F.3d at 567.
Tl. DISCUSSION

In the present case, the ALJ found that Plaintiff had not engaged in “substantial gainful
activity” between her alleged onset date, October 15, 2014, and her date last insured, June 30,
2018. Plaintiff therefore met het burden at step one of the sequential evaluation process. (Tr.
at 14.) At step two, the ALJ further determined that Plaintiff suffered from the following -
severe impairments:

history of deep vein thrombosis (DVT), history of shunted pseudotumor
cetebri, and obesity[.] .

(T tat 14.) The ALJ next found at step three that none of Plaintiff's impairments, individually
ot in combination, met or equaled a disability listing. (Tr. at 15.) Therefore, the ALJ assessed
Plaintiffs RFC and determined that, through her date last insured, Plaintiff had the RFC to
perform light work with the following, additional limitations:
[Plaintiff] can never climb ladders, ropes ot scaffolds; cannot have concenttated
exposute to temperature[] extremes or hazards, such as heights or moving
machinery, and would not be capable of commercial driving. [Plaintiff] would
be limited to simple, repetitive, and routine tasks with occasional decision-

making and occasional changes to the work duties and would have the ability to
maintain concentration up to 2 hours at a time.

Case 1:19-cv-00273-WO-JEP Document 15 Filed 09/08/20 Page 5of15
(Tr. at 15.) Based on this determination and the testimony of a vocational expert, the ALJ
determined at step four of the analysis that Plaintiff was unable to perform any of her past
televant work. (Ir. at 19-20.) However, at step five, the ALJ found that, given Plaintiff's age,
education, work experience, and RFC, she could perform other jobs available in the national
economy. (Tr. at 20-21.) Therefore, the ALJ concluded that Plaintiff was not disabled under
the Act. (It. at 21)

Plaintiff now contends that, in formulating her RFC, the AL] failed to adequately
account “for the vocationally limiting effects of Plaintiffs well documented chronic
headaches.” (Pl’s Br. [Doc. #12] at 1.) After a thorough review of the record, the Court
agrees that substantial evidence fails to support the AL]’s decision.

When assessing Plaintiffs RFC, the ALJ found that Plaintiffs “intractable headaches
and severe memory impairment would limit her to no mote than simple, repetitive, and routine
tasks with [the] ability to maintain concentration for no more than 2 hours ata time.” (Tr. at
17.) She further found that Plaintiffs “allegations of disabling pain and other limitations
fwere] not fully supported by the objective medical evidence and other relevant evidence” (Tr.
at 17), explaining that “[dJespite the severity of the invasive procedures and extensive
symptoms reported by [Plaintiff] throughout the record, there is evidence in the record to
temper the severity and chronicity of the symptoms as alleged” (T'r. at 19).

In discounting the severity and limiting effects of Plaintiffs headaches, the ALJ relied
on the following analysis:

[T]here is no medical evidence of record that goes back as far as the alleged

onset date. The undersigned also has taken into account the discrepancy of the

repotted 7-8 emergency room visits per year for intractable headaches, as
alleged, and the failure of the representative to provide documentation of same,

‘ .

Case 1:19-cv-00273-WO-JEP Document 15 Filed 09/08/20 Page 6 of 15
despite ample opportunity, as detailed in the procedural history above. When
questioned why there had been no neurological treatment since 2016, [Plaintiff]
testified that she goes to the emergency room 7-8 times a yeat for headaches
that last more than two hours. Only one visit was submitted, in September
2017. The tecord contains emergency room visits for things other than
[Plaintiffs] alleged impairments. [Plaintiff's] representative was also given
post[-Jheating time to make arguments and submit a brief. No brief was
submitted.

The medical evidence of record reflects [that Plaintiff] stopped neurological
treatment, even though she had insurance. Allegations of emergency toom
visits for headaches lasting more than two houts have not been submitted even
though additional time was given. This implies [Plaintiff] exaggerated this. She
also testified she could lift 20 pounds. She alleges vertigo, but takes no
medication for same. [Plaintiff] takes no medication for migraines. She testified
that they did not help, but treatment notes in Exhibit 15F say Imitrex helped.

Thete is no medical evidence of right shoulder pain.

(Tr. at 19.) Thus, the ALJ relied on the following findings to “temper the severity and

chtonicity of the symptoms as alleged”:

1.

“There is no medical evidence of record that goes back as far as the alleged onset
date” of October 15, 2014.

Plaintiff “testified that she goes to the emergency room 7-8 times a year for
headaches that last more than 2 hours” but “[o|nly one visit was submitted, in
September 2017,” and “ajllegations of emergency room visits for headaches lasting
morte than two houts have not been submitted even though additional time was
given. This implies the claimant exaggerated this.” The AL] further noted that she
had “taken into account the discrepancy of the reported 7-8 emergency toom visits
per yeat for intractable headaches, as alleged, and the failure of the representative
to provide documentation of same.”

Plaintiff “stopped neurological treatment, even though she had insurance” and
there had been “no neurological treatment since 2016.”

“She alleges vertigo, but takes no medication for same.”

She “takes no medication for migtaines. She testified that they did not help, but
treatment notes in Exhibit 15F say Imitrex helped.”

“There is no medical evidence of right shoulder pain.”

Case 1:19-cv-00273-WO-JEP Document 15 Filed 09/08/20 Page 7 of 15
(Tr. at 19.) However, a review of the record teveals that each of these bases fot discrediting
Plaintiffs allegations is without basis or support.

First, with respect to the finding that “[t]here is no medical evidence of record that
goes back as far as the alleged onset date” of October 15, 2014, Plaintiff's medical records do
go back as far as her alleged onset date, as evidenced in Exhibit 3F, which contains Plaintiffs
records from her primary cate ptovider, Oakboro Medical Setvices, between May 3, 2011 and
May 11, 2015. (Tr. at 397-457.) ‘Those records specifically include a visit on June 24, 2014,
| apptoximately four months prior to the alleged onset date, for vertigo. (Ir. at 421-23.) This
is consistent with Plaintiffs testimony that she began to experience vertigo and continued to
try to work, but ultimately could not safely dtive and stopped working in October 2014 (I.
at 41). At the visit in June 2014, Plaintiff was treated with Antivert (meclizine), Phenergan
and Solu Medrol, and medical records through the alleged onset date and to the end of 2014
continue to list meclizine as a cutrent medication (Tr. at 421-23, 417-20, 450.) She continued
to seek treatment and was subsequently diagnosed a month later in January 2015 with swelling
of the optic disc (Tr. at 465-66), she had an MRI and lumbar puncture in February 2015 (Tr.
at 392, 394), she was referred to a neutosutgeon in June 2015 (Tr. at 460), the neurosurgeon
(Dr. McLanahan) noted that she teported significant headaches that began in October 2014,
he diagnosed pseudotumor cerebri (intracranial hypertension) and performed brain surgery to
place a shunt in July 2015 (Tr. at 472-76), she had complications from the surgery, and she
underwent a shunt revision surgery in September 2015 (Tr. at 552-53).

Second, the ALJ erroneously states that only one emergency room visit for a headache

appeated in the record. In fact, the record reveals numetous ER visits for headaches, including ~

Case 1:19-cv-00273-WO-JEP Document 15 Filed 09/08/20 Page 8 of 15
Match 2016 (Tr. at 1027-29) August 2016 (T'r. at 980-82), February 2017 (Ir. at 1011), March
2017 (Tr. at 1120), September 2017 (Tr. at 2058), and February 2018 (Ir. at 1893). The
treatment notes confirm that “these ER visits occurred when [Plaintiffs] headaches lasted for
longet than two days and thus were not relieved by the usual taking of additional medication
and lying down in a dark room until they subsided,” consistent with [Plaintiff s] testimony.
(PL’s Br. at 7; Tr. at 1011, 1120, 2058.) Moreover, during the hearing, Plaintiff initially testified
that she went to the emergency toom seven or eight times a yeat in the following exchange:

Okay. So you indicated if you have a headache more than two days you'll
go to the emergency toom. Is that rightP

Yes, ma’am.

So I have emergency room visit in February ’18.

Yes, ma’am.

How many times a year would you say that happens, that you have to go
to the emergency room —

Probably —

Because of a headache?

Seven or eight.

Seven or eight times a year?

Probably.

>OPO> OFOF 0

(Tr. at 46-47.) Later in the hearing, the ALJ noted that she did not see documentation of
emergency room visits seven to eight times a year. Plaintiffs representative noted that the
documentation included visits for “pain in the chest and the shoulder,” and “[t]here’s more of
those than the emergency room visits for the headaches.” (Tr. at 54.) The ALJ then clarified
with Plaintiff as follows:

Q. So how do you explain the discrepancy? Ate you sure you go to the

emetgency toom seven or eight times a yeat for your headaches?
A. I may have put the other visits in with it.

(Tr. at 54.) The ALJ then noted that she only had documentation for one ot two emergency

toom visits ovet a two or three year petiod, and Plaintiff noted that “[t]hat doesn’t sound

9

Case 1:19-cv-00273-WO-JEP Document 15 Filed 09/08/20 Page 9 of 15
cottect. There has to be something missing.” (Tr. at 55-56.) As noted above, the record
reflects six emergency toom visits for headaches overt a two-yeat period, not one of two overt
a two- ot thtee-year period as asserted by the ALJ. Moreover, to the extent Plaintiff “put the
other visits in with it,” as Plaintiff clarified in her testimony, the evidence reflects that for the
one yeat petiod prior to the hearing, from Match 2017 to February 2018, Plaintiff visited the
emetgency toom 7 times, and 3 of those visits were for intractable headache. (Tt. at 1120-24,
1134-40, 1146, 1163-64, 2058, 1785, 1893.) In the year prior to that, from March 2016 to
February 2017, Plaintiff visited the emergency room 8 times, and 3 of those visits were for
intractable headache. (It. at 1027-29, 985, 1038, 1068, 1076-80, 980, 990-1001, 1011-16.)
Thus, in the two years prior to the hearing, she visited the emergency toom 7 to 8 times per
year, as alleged, and at least 6 of those visits were specifically for headaches that would not
respond to medication and treatment at home.*

Thitd, with respect to the AL]’s finding that Plaintiff “stopped neurological treatment,
even though she had insurance” and that there had been “no neurological treatment since
2016,” the record reflects that Plaintiff did not stop neurological treatment in 2016 as the ALJ
suggests. During 2016 and 2017, Plaintiff saw a neurologist (Dr. Liu), a neuro-

ophthalmologist (Dr. Brown), and a neurosurgeon (Dt. McLanahan), all with respect to her

 

“Notably, the ALJ does not discuss or summatize this evidence and cites only to the emergency room visit in
September 2017. The AL] does generally note that “[t]he record contains emergency room visits for things
other than [Plaintiffs] alleged impairments.” (Tr. at 19.) However, many of these visits relate to Plaintiff's
pulmonaty embolism in September 2016, and subsequent diagnosis of Lupus Coagulent Disorder with lifetime
anticoagulant treatment and monitoring. Although the AL] noted the “history of [DVT]” as a severe
impaitment, the AL] did not address the emetgency room visits in 2016 and 2017 related to the pulmonary
embolism and the subsequent visits for chest pain ot leg pain to address the possibility of another DVT. (Tt.
at 1038, 1044, 1076-80, 990-1001, 1110-15, 1134-40, 1146-48, 1785-86, 1180-82, 1242-43, 1295, 1312-13, 1344,
1374). |

10

Case 1:19-cv-00273-WO-JEP Document 15 Filed 09/08/20 Page 10 of 15
pseudotumor cerebri. Plaintiff's last visit with Dr. Liu was October 2016 (Ir. at 746-69), and
Plaintiff testified at the hearing that she had recently made another appointment but Dr. Liu
had a six-month waiting list for appointments. (Tr. at 42.)5 Dr. Liu continued to prescribe
medication for her duting the wait time between appointments (Tr. at 43.) Moreover, during
the time petiod between het last appointment with Dr. Liu in October 2016 and the hearing
in March 2018, Plaintiff had four appointments with her neurosurgeon Dr. McLanahan or his
staff in November 2016 (Ir. at 667-71), March 2017 (Ir. at 666), May 2017 (Ir. at 663-65),
and September 2017 (Tr. at 1763-66). Dr. McLanahan noted the possibility for further surgery
including a lumbar catheter, and noted her symptoms of headaches 2-3 times.per week and
chronic vertigo. (Tr. at 663-64, 666, 667.) During that same time period between October
2016 and the hearing in Match 2018, Plaintiff also saw het neuro-ophthalmologist Dr. Brown
twice, in November 2016 and May 2017 (Tr. 52, 696-99, 703-04).° ‘Thus, the record does not
support the AL]’s finding that she “had no neurological treatment since 2016” or that she
“stopped neurological treatment, even though she had insurance.”

Fourth, with respect to the AL]’s finding that she “alleges vertigo, but takes no
medication for same,” the record includes numerous visits noting vertigo or dizziness (Tr. at
421, 1672, 774, 807, 980, 667-71, 927, 703-04, 1763, 1791), and Plaintiff was initially treated
with meclizine and corticosteroids (Tr. at 421-23, 1760). The medical records continue to note

treatment with antihistimines and corticosteroids, and a recurring entry for medication for

 

° The notes of Plaintiff's primary care provider confirm the long wait time for an appointment with Dr. Liu
when originally referred in 2015. (Tr. at 1676.)

® Plaintiff also had appointments with her primaty care provider (Dr. Lamichhane), and had appointments at
the Pain Clinic where she reported dizziness, headaches, and post-surgical neuropathic pain (Tr. at 838-40, 882,
886-87, 921, 925).

11

Case 1:19-cv-00273-WO-JEP Document 15 Filed 09/08/20 Page 11 of 15
motion sickness telief as needed (Tr. at 450, 417-20, 748, 858, 905, 947, 994, 1012, 1121, 1269,
1345-46, 1399, 1415, 1433, 1445, 1460, 1469, 1496, 1520, 1570, 1584, 1593, 1865, 1900, 1970,

1982, 1996). This is consistent with Plaintiffs testimony:

Q. Are you taking medication for [vertigo]?
A. Not tight now. That’s one of the meds that you take as you need it.
Q. Okay. So when you feel dizzy, do you take ite
A. Yes, ma’am.
Q. And does it resolve?
A. Not always.
(Tr. at 48.).

Fifth, with respect to the AL]’s finding that Plaintiff “takes no medication for
migraines” and that “[s}he testified that they did not help, but treatment notes in Exhibit 15F
say Imitrex helped,” there is no evidence that Plaintiff took the illogical step of stopping her
treatment with Imitrex despite its efficacy in alleviating her headaches. ‘he ALJ cites to
Exhibit 15F, which is the treatment recotd for Dr. Liu. That tecord reflects that at her first
visit with Dr. Liu, Plaintiff repotted that with respect to medications tried in the past, “Imitrex
helped.” (Tr. at 724.) Dr. Liu therefore prescribed Imitrex, noting that, “[f]or her headac[hels,
will let her try Imitrex 100 me prn to see if it would help.” (Tr. at 728.) However, the next
visit with Dr. Liu reflects that Plaintiff continued to have headaches, and Dr. Liu noted that,
“T tried the patient with Imitrex without benefit.” (T'r. at 747.) Dr. Liu therefore switched
Plaintiff to try Relpax, but Plaintiff testified that it also did not help. (Ir. at 750, 56.) Other
records reflect that Plaintiff continued to take propranolol as a preventative medication for
migraines, although she still had frequent headaches despite medication. (I'r. 208, 235, 268,
405, 417, 512, 635, 667-70, 671, 675, 1181, 1672, 1657-58, 1574-75, 1436-37, 1763-64, 1027-

29, 980, 1011-16, 1120-24, 1893.)

12

Case 1:19-cv-00273-WO-JEP Document 15 Filed 09/08/20 Page 12 of 15
Sixth, the ALJ found that thete was “no medical evidence of right shoulder pain,” but
eatlier in the opinion the ALJ summarized her “neuropathic pain in the right shoulder in the
uppet pectoralis/right clavicular joint, which developed postoperatively after ventricular atrial
shunt placement.” (Tr. at 17.) In that earlier discussion, the ALJ cited to medical records
reflecting ongoing treatment for the shoulder pain, which appeats to have been the result of
damage to a nerve during the shunt revision surgery. The records reflect that Plaintiff was
ptesctibed gabapentin and was seen regularly at the Pain Clinic, where she was assessed with
Right Brachial Plexus Nerve Pain as a “post-operative pain.” (It. at 642, 649, 652, 661-62.)
"She continued on gabapentin for her shoulder pain, and it is not clear why the AL] then
concluded that there was no medical evidence of right shoulder pain.

In light of the lack of evidence to support any of these findings, the Court cannot
conclude that the AL]’s decision is supported by substantial evidence. While it may be that
the RFC in this case could adequately account fort Plaintiffs limitations, the reasons cited by
the ALJ ate not supported by the record, and the Court cannot now substitute other reasons
ot analysis not relied upon by the ALJ. See SEC v. Chenery Corp., 318 U.S. 80, 87 (1943)
(holding that courts must review administrative decisions on the grounds upon which the
tecotd discloses the action was based); Anderson v. Colvin, No. 1:10CV671, 2014 WL
1204726, at *1 (M.D.N.C. Mar. 25, 2014) (noting that this Court’s “[r]eview of the ALJ’s ruling
is limited further by the so-called ‘Chenery Doctrine,’ which prohibits courts from considering
post hoc rationalizations in defense of administrative agency decisions. Under the doctrine, a
reviewing coutt must judge the propriety of [agency] action solely by the grounds invoked by

the agency. If those grounds are inadequate or improper, the court is powerless to affirm the

13

Case 1:19-cv-00273-WO-JEP Document 15 Filed 09/08/20 Page 13 of 15
administrative action by substituting what it considers to be a more adequate or proper basis.”
(quotations and citations omitted)).7

IT IS THEREFORE RECOMMENDED that the Commissionet’s decision finding
no disability be REVERSED, and that the matter be REMANDED to the Commissioner
under sentence fout of 42 U.S.C. § 405(g). The Commissioner should be ditected to remand
the matter to the AL] for further consideration of PlaintifPs claim in light of the above
recommendation. Defendant’s Motion for Judgment on the Pleadings [Doc. #13] should be

DENIED, and Plaintiffs Motion for Judgment Reversing the Commissioner [Doc. #11]

 

’ The Court also notes that the ALJ relied on Plaintiff's activities, particularly her cake-baking business, in
discounting the severity of her impairments, particularly her headaches. Specifically, the AL] wrote as follows:

[Plaintiffs] activities of daily living are significant and independent. [Plaintiff] has a home
business baking cakes and selling them out of het home. She is paid $25 per cake. She said
she did not have a lot of orders, but rather sold the cakes by word of mouth. She said she did
this for seven months. She said she made about 10 cakes. [Plaintiff] also alleges memory
issues due to shunt placement. However, there are no objective findings to support this and
[Plaintiffs] ability to run a cake baking business out of her home casts doubt on these claims.
At any rate, the RFC accounts for any memory impaitment.

(Tr. at 19.) In other words, the AL] used Plaintiffs testimony that she could bake ten cakes overt a period of
seven months, an average of one cake every 21 days, as evidence that Plaintiffs headaches would not limit her
ability to work a full-time job. However, as the Fourth Circuit explained in Woods v. Berryhill, 888 F.3d 686,
694 (4th Cir. 2018), “[ajn ALJ may not consider the #ype of activities a claimant can perform without also
considering the extent to which she can perform them.” See also Lewis v. Berryhill, 858 F.3d 858, 868 n.3 (4th
Cir. 2017) (“The ALJ points to Lewis’ ability to perform incremental activities interrupted by periods of rest,
such as ‘driv[ing] short distances of up to 30 miles, shop for groceries with the assistance of her mother or
toommate, handle her finances, and watch television.’ The ALJ’s conclusion that Lewis’ activities demonstrate
she is capable of work is unsupported by the record.”) (citation omitted); Brown v. Comm’r, 873 F.3d 251, 263
(4th Cir. 2017); Fletcher v. Colvin, No. 1:14CV380, 2015 WL 4506699 at *5-8 (M.D.N.C. Jul. 23, 2015). In this
regard, Plaintiff contends that, “the AL]’s citation to activities in which [Plaintiff] engages when she is not
experiencing a headache. . . has little relevance to her ability to work on a consistent basis, eight hours per day,
five days pet week during which she will have periods of time when a debilitating headache is occurring.” (Pl.’s
Br. at 9.) Given the necessity of a remand in light of the lack of substantial evidence supporting the ALJ’s
reasoning as set out above, the Court need not consider this issue further, and further consideration of this
issue will be before the ALJ on remand.

 

14

Case 1:19-cv-00273-WO-JEP Document 15 Filed 09/08/20 Page 14 of 15
should be GRANTED to the extent set out herein. However, to the extent Plaintiff seeks an
immediate awatd of benefits, her Motion is DENIED.
This, the 8% day of September, 2020.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

15

Case 1:19-cv-00273-WO-JEP Document 15 Filed 09/08/20 Page 15 of 15
